BURR, J.
This appeal should be dismissed. . The Municipal Court act does not seem in express wprds to authorize the entry of an inter*349locutory judgment upon demurrer. Great Northern Moulding Co. v. Bonewur, 128 App. Div. 101, 112 N. Y. Supp. 466. In this case no interlocutory judgment was entered, as appears from the return. An appeal from the order will not lie. Fink v. Standard Bread Co. (Sup.) 110 N. Y. Supp. 205; Smith v. Ely, 46 Misc. Rep. 458, 92 N. Y. Supp. 310; Binder v. Robinson, 59 Misc. Rep. 155, 110 N. Y. Supp. 229.
The appeal must be dismissed, with costs. All concur.